Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 17, 2020.
As directed by the amendment: Claims 1-2, 8, 10-11, and 19 were amended.  Claim 7 was cancelled. Thus, claims 1-6 and 8-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“user input configured to: receive a modification of at least one parameter of the first set of parameters or the second set of parameters, the modification including setting a parameter value between an upper limit and a lower limit” (claim 1) has not been shown.
“receiving a modification from a user input of at least one of the first rate of compressions, the first depth for each compression, the first duty cycle, the second rate of compressions, the second depth for each compression, or the second duty cycle, the modification selected between an upper limit and a lower limit (claim 11) has not been shown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (2014/0336546) in view of Nilsson et al. (2016/0136042), Walker (2006/0094991), and Kelly (5,496,257).
Regarding claim 1, Chapman discloses a cardiopulmonary resuscitation (CPR) chest compression device (Fig. 1), comprising: a memory (memory 130, Fig. 1) configured to store (as instructions 132, Fig. 1; see lines 1-11 of [0029]) a plurality of pre-set modes (modes M1 310, M2 320, M3 330, Fig. 3), including a first mode (such as mode M1 310, Fig. 3) having a first set of parameters (mode M1 will have a first set of chest compression time parameters, see lines 3-16 of [0034]) including a first rate of compressions (“frequency or rate” see line 13 of [0034], and see 415, 515, Figs. 4-5; and the third sentence of [0041]), a first depth (“plunger depth versus time” see the last two lines of [0034]; and see 415, Fig. 4; and the third sentence of [0041]) for each compression, a first duty cycle (“duty ratio” see line 13 of [0034], and see 415, 615, 715, Figs. 4, and 6-7; and see the first sentence of [0052]), and a first time period (“time waveform of the individual compressions and/or decompressions” see lines 13-14 of [0034], and see the time period(s) 410, 510, 610, Figs. 4-6); a second mode (such as mode M2 320, Fig. 3) having a second set of parameters (mode M2 will have a second set of chest compression time parameters, see lines 3-16 of [0034]) including a second rate of compressions (“frequency or rate” see line 13 of [0034], and see 425, 520, Figs. 4-5), a second depth (“plunger depth versus time” see the last two lines of [0034]; and see 425, Fig. 4; and see the third sentence of [0041]) for each compression, a second duty cycle (“duty ratio” see line 13 of [0034], and see 415, 615, 715, Figs. 4 and 6-7; 
Chapman thus has multiple modes of operation, including a cycle mode which is configured to alternate between the modes (see the last three sentences of [0035] and Fig. 3), but Chapman does not specifically state that the user interface (114, Fig. 1) is 
For example, Nilsson teaches a related CPR device (Fig. 1) which includes a user input (user interface 2214, Fig. 22) with actuators/buttons (see the last sentence of [0196]) configured to receive a selection of either a first mode (automatic mode 2241, Fig. 22), a second mode (manual mode 2242, Fig. 22), or a third mode (turbo mode 2243, Fig. 22). The different modes may vary parameters dealing with compressions, such as the duty cycle (see the last sentence of [0197]), and give the user different treatment options (see para. [0199] and [0200]). Selecting a mode will cause the chest compression component to operate according to the selection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user input of Chapman to include actuating buttons associated with each of Chapman’s modes of operation as taught by Nilsson, so that a doctor or emergency responder can quickly change between the multiple CPR modes (the first mode, the second mode, or the cycle mode of Chapman), as needed, and the chest compression component will subsequently operate according to the selection of the first mode, the second mode, or the cycle mode.

For example, Walker teaches a related CPR system (Fig. 8) which has a plurality of compression modes with at least one compression parameter differing (for example, varying compression frequency for different time periods T1, T2, Fig. 3). Walker has a user interface (user input 82, Fig. 8) configured to receive a modification of at least one CPR parameter to be varied, and the manner or rate at which it is to be varied (see the last two sentences of [0040], CPR parameters such as cycle frequency, on/off delivery of CPR, compression and decompression phases, and compression force are able to be varied, and the manner or rate at which it can be varied is adjustable by the user input).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of the Chapman/Nilsson device to include the capability of receiving a modification of at least one parameter of the first or second set of parameters as taught by Walker, so that a doctor or emergency responder can customize the compression parameters to meet the needs of the particular patient.
The modified Chapman/Nilsson/Walker device does not specifically state that that setting the parameter value will be between an upper limit and a lower limit. 
Furthermore, Kelly teaches a related user interface (control panel region 15, Fig. 1a) for adjusting the parameters of CPR, including a parameter such as the frequency of chest compressions (compression rate per minute C.P.M. switch 26, Fig. 1a). Kelly’s user interface allows a user to select a frequency of chest compressions between an upper limit, and a lower limit (between 80 and 100 cpm in Fig. 1a; and this rate may instead be between 55-120 cpm, see col. 6, lines 1-8), so that a rescuer can change to a  desired rate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Chapman/Nilsson/Walker to have upper and lower limits placed on the compression parameters the user can adjust, such as limits between 55-120 compressions per minute as taught by Kelly so that a rescuer can change to a desired rate that is substantially within a range of acceptable compression rates suggested by the American Heart Association. 
Regarding claim 2, the modified Chapman/Nilsson/Walker/Kelly device discloses wherein the plurality of pre-set modes further includes a third mode (mode M3 330, Fig. 3), the third mode including operating the CPR chest compression component for a third time period (430, Fig. 4 is a period of time for a third mode, see the first sentence of 
Regarding claim 3, the modified Chapman/Nilsson/Walker/Kelly device discloses wherein each of the first rate, the second rate, and the third rate are different (see Fig. 4, Fig. 5 of Chapman, each mode may have a different compression parameter value V1, V2, V3, and these values may be different compression frequencies (rates)). 
Regarding claim 4, the modified Chapman/Nilsson/Walker/Kelly device discloses wherein each of the first duty cycle, the second duty cycle, and the third duty cycle are different (see Fig. 4, Fig. 6 of Chapman, each mode may have a different compression parameter value V1, V2, V3, and these values may be different compression duty ratios; see also the first sentence of [0052]). 
Regarding claim 5, the modified Chapman/Nilsson/Walker/Kelly device discloses wherein each of the first depth, the second depth, and the third depth are different (see Fig. 4, each mode may have a different compression parameter value V1, V2, V3, and these values may be different compression depths). 

However, Walker additionally teaches a CPR system (Fig. 8) which has a plurality of compression modes with at least one compression parameter differing (for example, varying compression frequency for different time periods T1, T2, Fig. 3). Walker states that each successive change in frequency may be of an increasing duration, such as T2>T1 (see lines 5-7 of [0030]) and that this allows a series of step changes in frequency that gradually ramp up (see lines 1-3 of [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time periods of M1, M2, and M3 of Chapman/Nilsson/Walker/Kelly to each be different as taught by Walker in order to gradually ramp up the compressions. Additionally, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art (adjusting one or more time varying parameters of CPR, and adjusting time periods of varying modes), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 8, the modified Chapman/Nilsson/Walker/Kelly device discloses wherein when the selection of the first mode (M1 310, Fig. 3 of Chapman) is received (by a button such as 2241, Fig. 22 of Nilsson), the controller is configured to operate the chest compression component in the first mode (the controller will select a mode, and operate accordingly), and when the selection of the second mode (M2 320, Fig. 3 of 
Regarding claim 9, the modified Chapman/Nilsson/Walker/Kelly device discloses wherein the user input (114, Fig. 1 of Chapman, as modified by 2214, Fig. 22 of Nilsson and as modified by Walker, Kelly) is configured to receive the selection from a user from a remote device (on another machine using wireless communication, see lines 4-8 of [0031] of Chapman; see also the first two sentences of [0062] of Nilsson). 
Regarding claim 10, the modified Chapman/Nilsson/Walker/Kelly device discloses wherein user input (114, Fig. 1 of Chapman, as modified by 2214, Fig. 22 of Nilsson and as modified by Walker, Kelly) is configured to receive a selection for the cycle mode after receiving the selection of the first mode or the second mode (in the modified device, as set forth in the claim 1 rejection above, there is a selection button or the first mode, the second mode, and the cycle mode. These selection buttons are configured to be selected in any order, by the user).
Regarding claim 11, Chapman discloses a method of controlling the administration of cardiopulmonary resuscitation (CPR) through a CPR chest compression device (Fig. 1), the method comprising: operating in a first mode (mode M1 310, Fig. 3), a second mode (mode M2 320, Fig. 3), or a cycle mode (see the last three sentences of [0035]); when operating in the first mode (M1 310, Fig. 3), operating the chest compression device to compress a chest of a patient at a first rate of compressions (“frequency or rate” see line 13 of [0034], and see 415, 515, Figs. 4-5; and the third sentence of [0041]), a first depth for each compression (“plunger depth 

For example, Nilsson teaches a related CPR device (Fig. 1) which includes a user input (user interface 2214, Fig. 22) with actuators/buttons (see the last sentence of [0196]) configured to receive a selection of either a first mode (automatic mode 2241, Fig. 22), a second mode (manual mode 2242, Fig. 22), or a third mode (turbo mode 2243, Fig. 22). The different modes may vary parameters dealing with compressions, such as the duty cycle (see the last sentence of [0197]), and give the user different treatment options (see para. [0199] and [0200]). Selecting a mode will cause the chest compression component to operate according to the selection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user input of Chapman to include actuating buttons associated with each of Chapman’s modes of operation as taught by Nilsson, so that a doctor or emergency responder can quickly change between the multiple CPR modes (the first mode, the second mode, or the cycle mode of Chapman), as needed, and the chest compression component will 
The modified Chapman/Nilsson method is still silent regarding the step of receiving a modification from the user input (114, Fig. 1) of at least one of the first rate of compressions, the first depth for each compression, the first duty cycle, the second rate of compressions, the second depth for each compression, or the second duty cycle, the modification selected between an upper limit and a lower limit.
However, providing a user interface to allow adjustment of at least one compression parameter is known in the art.
For example, Walker teaches a related CPR system (Fig. 8) which has a plurality of compression modes with at least one compression parameter differing (for example, varying compression frequency for different time periods T1, T2, Fig. 3). Walker has a user interface (user input 82, Fig. 8) configured to receive a modification of at least one CPR parameter to be varied, and the manner or rate at which it is to be varied (see the last two sentences of [0040], CPR parameters such as cycle frequency, on/off delivery of CPR, compression and decompression phases, and compression force are able to be varied, and the manner or rate at which it can be varied is adjustable by the user input).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of the Chapman/Nilsson device to include the capability of receiving a modification of at least one parameter of the first or second set of parameters as taught by Walker, so that a 
The modified Chapman/Nilsson/Walker method does not specifically state that that setting the parameter value will be between an upper limit and a lower limit. However, it is well known in the art that CPR parameters such as rate, depth, etc., should be within a certain range in order to be efficacious. For example, Chapman discloses that the frequency of chest compressions can be “at least 70 beats per minute (“bpm”), and often faster, such as 100 bpm and even 120 bpm, as recently recommended by the American Heart Association” (see the last sentence of [0061]).
Furthermore, Kelly teaches a related user interface (control panel region 15, Fig. 1a) for adjusting the parameters of CPR, including a parameter such as the frequency of chest compressions (compression rate per minute C.P.M. switch 26, Fig. 1a). Kelly’s user interface allows a user to select a frequency of chest compressions between an upper limit, and a lower limit (between 80 and 100 cpm in Fig. 1a; and this rate may instead be between 55-120 cpm, see col. 6, lines 1-8), so that a rescuer can change to a  desired rate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Chapman/Nilsson/Walker to have upper and lower limits placed on the compression parameters the user can adjust, such as limits between 55-120 compressions per minute as taught by Kelly so that a rescuer can change to a desired rate that is substantially within a range of acceptable compression rates suggested by the American Heart Association. 

Regarding claim 13, the modified Chapman/Nilsson/Walker/Kelly method discloses wherein each of the first rate, the second rate, and the third rate are different (see Fig. 4, Fig. 5 of Chapman, each mode may have a different compression 
Regarding claim 14, the modified Chapman/Nilsson/Walker/Kelly method discloses wherein each of the first duty cycle, the second duty cycle, and the third duty cycle are different (see Fig. 4, Fig. 6 of Chapman, each mode may have a different compression parameter value V1, V2, V3, and these values may be different compression duty ratios; see also the first sentence of [0052]). 
Regarding claim 15, the modified Chapman/Nilsson/Walker/Kelly method discloses wherein each of the first depth, the second depth, and the third depth are different (see Fig. 4 of Chapman, each mode may have a different compression parameter value V1, V2, V3, and these values may be different compression depths). 
Regarding claim 16, the modified Chapman/Nilsson/Walker/Kelly method states that experiments could be run to figure out the optimal timing (see lines 10-1 of [0047] of Chapman) but does not specifically state wherein each of the first time period, the second time period, and the third time period are different, as currently combined.
However, Walker additionally teaches a CPR system (Fig. 8) which has a plurality of compression modes with at least one compression parameter differing (for example, varying compression frequency for different time periods T1, T2, Fig. 3). Walker states that each successive change in frequency may be of an increasing duration, such as T2>T1 (see lines 5-7 of [0030]) and that this allows a series of step changes in frequency that gradually ramp up (see lines 1-3 of [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time periods of M1, In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 17, the modified Chapman/Nilsson/Walker/Kelly method discloses wherein the first rate and the second rate are different, the second duty cycle and the third duty cycle are different, and the first depth and the second depth are different (see Fig. 4, Fig. 5, Fig. 6 of Chapman, each mode may have a different compression parameter value V1, V2, V3, and these values may be different compression frequencies (rates), duty cycles, and depths). 
 Regarding claim 18, the modified Chapman/Nilsson/Walker/Kelly method discloses receiving from a user input (user input 114, Fig. 1 of Chapman, as modified by user interface 2214, Fig. 22 of Nilsson, Walker, and Kelly) a selection of the first mode or the second mode (in the modified device, the different modes of Chapman have buttons which can be selected at the user interface as taught by Fig. 22 of Nilsson). 
Regarding claim 19, the modified Chapman/Nilsson/Walker/Kelly method does not specifically state receiving a selection from the user input to select the cycle mode after receiving the selection of the first mode or the second mode. 
However, the modified device has different buttons on the user interface for the first mode, second mode, and cycle mode (see the claim 11 rejection statement above, the different modes of Chapman have been given buttons on the user interface, In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 20, the modified Chapman/Nilsson/Walker/Kelly method does not specifically state selecting the cycle mode at a startup of the chest compression device. 
However, the modified device has different buttons on the user interface for the first mode, second mode, and cycle mode (see the claim 11 rejection statement above, the different modes of Chapman have been given buttons on the user interface, including a button to cycle between the modes). It would have been up to the user to decide which button to select at the startup of the device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Chapman/Nilsson method to have the user select the cycle mode when they first start using the device, since it has been held that where the general conditions of a claim are disclosed in the prior art (providing CPR that cycles between at least two modes of operation, and providing buttons on a user interface to In re Aller, 105 USPQ 233.  MPEP 2144.05.
Response to Arguments
Applicant's arguments filed November 17, 2020, have been fully considered but they are not persuasive. 
Regarding the arguments pertaining to the rejections under 35 USC 102 (see the last two paragraphs of page 8 of the Remarks, through the end of page 9 of the Remarks), these arguments have been considered, but they are moot because the amendment(s) to the claims have overcome the 102 rejections. Now, the claims are rejected under 35 USC 103.
Regarding the arguments pertaining to the rejections under 35 USC 103, specifically that Nilsson does not teach a plurality of pre-set modes and selecting either one of the pre-set modes or auto-cycling between the modes (see the third paragraph under the “V. Rejections Under 35 U.S.C. 103” heading on page 10 of the Remarks), this argument is not well taken. Nilsson was not relied upon to disclose a number of pre-set modes and auto-cycling between the modes. Chapman is the primary reference, and already clearly discloses a number of pre-set modes (modes M1, M2, M3, Fig. 3) and auto-cycling between the modes (see the last three sentences of [0035] of Chapman). Nilsson was merely relied upon to show that it would be obvious to provide a user interface which allows for simple selection of the different mode options.
Regarding the argument that neither Nilsson nor Chapman teach or suggest “A user input configured to: receive a modification of at least one parameter of the first set . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lund et al. (2008/0146973) discloses a system for providing feedback on CPR which allows a user to set thresholds related to the force and depth of compression. Hwang et al. (2010/0204622) discloses a CPR system with a user interface that allows selection of different modes of operation. Woerlee et al. (2011/0092864) discloses a related CPR system which may preset a maximum value of force in order to prevent injury to patients. Coleman et al. (2012/0226204) discloses a related CPR detection device which has a user interface for setting variables, and these . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785           

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785